office_of_chief_counsel internal_revenue_service memorandum number release date cc pa jabremer postf-119738-11 uilc date date to james m cascino associate area_counsel chicago large business international from blaise g dusenberry senior technical reviewer procedure administration subject cca request postf-119738-11 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ----------------------- --------------------------------------------- ------------------------------------ corporation a corporation b corporation c consolidated filing group --------- year year year year date date date date date date date date due_date ------- ------- ------- ------- ---------------------- --------------------- --------------------------- -------------------------- ----------------------- ---------------- --------------------------- ------------------- --------------------- postf-119738-11 due_date assessment_date assessment_date amount amount amount issues --------------------------- --------------------------- -------------------------- ---------------- ----------------- --------------- whether taxpayer’s claim_for_refund of a year overpayment is timely under internal_revenue_code irc sec_6511 where taxpayer elected in year to deduct rather than credit foreign taxes paid in year thereby generating an increased net_operating_loss_carryback to year whether taxpayer’s claim_for_refund of a year overpayment is timely under sec_6511 where taxpayer elected in year to deduct rather than credit foreign taxes paid in year thereby generating an increased net_operating_loss_carryback to year conclusion sec_1 taxpayer’s refund claim for year is not timely under sec_6511 because taxpayer filed the refund claim more than three years after the due_date plus extensions of the year return and more than six months after the assessment_period for year as extended by agreement between taxpayer and the internal_revenue_service the service taxpayer’s refund claim for year is not timely under sec_6511 because the special ten-year period of limitations under that section does not apply taxpayer elected to deduct foreign taxes paid in year and thus no credit is allowed for such taxes facts taxpayer files form_1120 on a calendar_year basis for itself and its consolidated subsidiaries on date taxpayer’s foreign parent_corporation a acquired an unrelated foreign company corporation b as part of the acquisition of corporation b corporation a acquired its us entities including corporation c prior to the acquisition corporation c and it’s consolidated subsidiaries consolidated filing group filed form_1120 on a calendar_year basis after the acquisition on date corporation a transferred ownership of consolidated filing group to taxpayer in exchange for amount note taxpayer converted consolidated filing group into an llc on date taxpayer filed form_1120 for consolidated filing group year taxable_year on date taxpayer filed postf-119738-11 an additional form_1120 for consolidated filing group on date that covered the short_period beginning date and ending date as of date consolidated filing group was a disregarded_entity for tax purposes and included as part of taxpayer’s consolidated form_1120 between june and october of year taxpayer filed amended returns forms 1120x for consolidated filing group for the calendar_year through calendar_year and the short_period ending date pursuant to sec_1_901-1 on the amended returns taxpayer elected to change the previously claimed foreign tax_credits to deductions for foreign taxes accrued in each year on date taxpayer also filed a form 1120x for consolidated filing group’s taxable_year to reflect the carryback of an increased net_operating_loss in the amount of amount generated by the election on the year form 1120x to deduct rather than credit foreign taxes accrued in that year the increased net_operating_loss_carryback to year gave rise to taxpayer’s refund claim of amount consolidated filing group’s original year return was due to be filed on due_date consolidated filing group filed for an automatic six-month extension for corporate_income_tax returns and the due_date was extended to due_date the assessment_period was also automatically extended for six months the assessment_period for consolidated filing group’s year tax_return ended on assessment_date on date pursuant to an agreement between consolidated filing group and the service as reflected on form_872 the assessment_period was extended to assessment_date law and analysis sec_901 provides that if a taxpayer chooses the benefits of the foreign_tax_credit the taxpayer’s income_tax shall subject_to the limitation of sec_904 be credited with the amounts allowed under sec_901 plus in the case of a corporation the taxes deemed to have been paid under sec_902 and sec_960 such choice for any taxable_year may be made or changed at any time before the expiration of the period prescribed for making a claim for credit or refund of the income_tax for such taxable_year sec_1_901-1 provides that for a particular year a taxpayer may claim the benefits of sec_901 or claim a deduction in lieu of a foreign_tax_credit at any time before the expiration of the period prescribed by sec_6511 or sec_6511 if the period is extended by agreement sec_6501 provides that in general the amount of any income_tax owed shall be assessed within three years after the return was filed sec_6501 provides an exception to sec_6501 where the adjustment of certain taxes allowed as a credit against income taxes results in additional u s tax due see sec_905 postf-119738-11 sec_6511 provides that a claim for credit or refund of an overpayment of any income_tax in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires the later sec_6511 provides that if a claim for credit or refund relates to an overpayment attributable to a net_operating_loss_carryback in lieu of the three-year period of limitations prescribed in sec_6511 the period of limitations shall be that period which ends three years after the time prescribed by law for filing the return including extensions thereof for the taxable_year of the net_operating_loss which results in such carryback or the period prescribed in sec_6511 in respect of such taxable_year whichever is later sec_6511 provides that if a claim for credit or refund relates to an overpayment attributable to any taxes paid_or_accrued to any foreign_country for which credit is allowed against u s income_tax in accordance with the provisions of sec_901 in lieu of the three-year period of limitations prescribed in sec_6511 the period of limitations shall be ten years from the date prescribed by law for filing the return for the year in which the foreign taxes were actually paid_or_accrued sec_301_6511_d_-3 provides that in the case of an overpayment of income_tax resulting from a credit allowed under the provisions of sec_901 for taxes paid_or_accrued to a foreign_country or possession_of_the_united_states a claim for credit or refund must be filed by the taxpayer within ten years from the last date prescribed for filing the return determined without regard to any extensions of time for filing such return for the taxable_year with respect to which the claim is made this regulation does not reflect a amendment to sec_6511 that clarified that the year with respect to which the claim is made is considered to be the year in which the foreign taxes were paid_or_accrued rather than the year to which such taxes are carried and claimed as a credit giving rise to a refund claim such ten-year period shall be applied in lieu of the three-year period prescribed in sec_6511 issue you have asked whether the taxpayer’s refund claim is timely under sec_6511 sec_6511 provides that if a claim for credit or refund relates to an overpayment attributable to a net_operating_loss_carryback in lieu of the three-year period of limitations prescribed in sec_6511 the period of limitation shall be that period which ends three years after the time prescribed by law for filing the return including extensions thereof for the taxable_year of the net_operating_loss which results in such carryback or the period prescribed in sec_6511 in respect of such taxable_year whichever is later postf-119738-11 taxpayer’s refund claim filed on date related to an overpayment_of_tax attributable to a net_operating_loss_carryback from the year source year to year taxpayer’s year return was due to be filed on due_date due_date including extensions therefore to be timely under sec_6511 taxpayer would have had to file the refund claim prior to or on date taxpayer did not file a refund claim until date in addition taxpayer and the service agreed to extend the assessment_period for taxpayer’s year taxable_year until assessment_date pursuant to an agreement under sec_6501 the period of limitations on a refund claim does not expire before six months after the expiration of the period within which an assessment can be made under the agreement the period of limitations for claiming a refund pursuant to sec_6501 thus expired on date six months after the assessment_period extended by agreement until assessment_date taxpayer filed its refund claim on date more than two years after the agreed extended assessment_period issue you also have asked if taxpayer’s refund claim is timely under sec_6511 which provides a special ten-year period of limitations on refund claims in certain circumstances that section provides special rules relating to foreign_tax_credit -- a special period of limitation with respect to foreign taxes paid_or_accrued --if the claim for credit or refund relates to an overpayment attributable to any taxes paid_or_accrued to any foreign_country or to any possession_of_the_united_states for which credit is allowed against the tax imposed by subtitle a in accordance with the provisions of sec_901 or the provisions of any treaty to which the united_states is a party in lieu of the 3-year period of limitation prescribed in subsection a the period shall be years from the date prescribed by law for filing the return for the year in which such taxes were actually paid_or_accrued sec_6511 emphasis added thus pursuant to the plain language of sec_6511 the special ten-year period of limitations only applies if the claim_for_refund_or_credit relates to an overpayment attributable to any taxes paid_or_accrued for which credit is allowed against u s income_tax under sec_901 because taxpayer filed an amended_return for the taxable_year in which it elected to for taxable years ending in and taxpayers that ordinarily carried a net_operating_loss back two years had to carry the loss back five years unless they elected out of the requirement pre-arrta sec_172 p l sec_1211 taxpayer did not elect out of the five-year net_operating_loss_carryback requirement postf-119738-11 claim a deduction with respect to the foreign taxes paid_or_accrued in that year a foreign_tax_credit for foreign taxes paid_or_accrued in year is no longer allowed the distinction between an allowed credit and an allowable credit is an important one the term allowable is defined as that which may be allowed legitimate permissible random house dictionary random house inc the term allowed on the other hand is defined as that which is permitted id sec_164 provides that a deduction is allowed for the taxable_year within which foreign_income_war_profits_and_excess_profits_taxes are paid_or_accrued however sec_275 sec_1_164-2 and sec_1_901-1 provide that no deduction is allowed for income_war_profits_and_excess_profits_taxes imposed by the authority of any foreign_country or possession_of_the_united_states if the taxpayer chooses to take to any extent the benefits of sec_901 relating to the credit for taxes of foreign countries and u s possessions conversely sec_1_901-1 denies the credit under sec_901 to any taxpayer who for a particular taxable_year elects to deduct taxes paid_or_accrued to any foreign_country or u s possession under sec_275 and the regulations under sec_164 and sec_901 a deduction for foreign taxes paid_or_accrued is allowable unless and until the foreign_tax_credit has been claimed with respect to such taxes once a credit is taken such deduction is not allowed similarly a foreign_tax_credit is allowable for such taxes unless and until a deduction has been claimed with respect to such taxable_year at which point the credit is not allowed this interpretation is supported by sec_301_6511_d_-3 which specifically states that the special ten-year limitations_period applies only to an overpayment of income_tax for which a claim for credit or refund is made where the overpayment results from a credit allowed under the provisions of sec_901 for taxes paid_or_accrued to a foreign_country or possession_of_the_united_states emphasis added no provision is made under the regulations for an extended statute_of_limitations where the claim for credit or refund results from a deduction of foreign_income_taxes therefore under the plain language of the regulation as well as the statute the special ten-year period of limitations under sec_6511 is not applicable to taxpayer’s claim_for_refund case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
